Citation Nr: 1436787	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-48 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for the service-connected chronic tonsillitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the RO in May 2010.

In April 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.

In a February 2013 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.

In March 2013, the Veteran requested another hearing by means of videoconference technology.  

Thereafter, the Veteran testified from the RO via videoconference technology at a hearing conducted by the undersigned Veterans Law Judge in July 2013.  A copy of the transcript is of record.  

This matter was remanded for additional development of the record in February 2014.  All indicated development has been completed and the matter is ready to be decided on the merits.  



FINDINGS OF FACT

The service-connected chronic tonsillitis is not shown to be manifested by hoarseness with inflammation of vocal cords or mucous membrane.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for the service-connected chronic tonsillitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.97 including Diagnostic Codes 6599-6516 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, post-service treatment records, and VA examination reports.  

Although the Veteran indicated that he received treatment from a private doctor and those records were not obtained, the Veteran was provided with an authorization and release form for him to sign and return to VA so that VA could obtain the records.  The Veteran did not sign and submit the form, nor did the Veteran submit the records, and as such, the Board finds that VA complied with its duty to assist.  

The Veteran was afforded a VA examination in July 2009.  In February 2014, the Board remanded this matter for an additional examination to determine the severity of the service-connected tonsillitis.  The examination was performed in March 2014.  

The March 2014 examination report noted that the examiner recorded the Veteran's complaints and conducted appropriate evaluations pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the hearing, the undersigned discussed the service-connected disability and associated symptoms with the Veteran and elicited information with regard to his claim.  This action supplemented VA's compliance with VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


General Legal Principles 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, a uniform rating for the entire period of the appeal is warranted for the service-connected disability.  



Analysis

The Veteran's chronic tonsillitis is rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6599-6516.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99."

DC 6599 is applicable to diseases of the nose and throat and DC 6516 is applicable to chronic laryngitis.  

Under DC 6516, a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane, and a 30 percent rating is warranted for hoarseness, with thickening nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.   

Accordingly, in order to warrant a compensable rating, the symptoms must equate with hoarseness and inflammation of vocal cords or mucous membrane.  Here, for the following reasons, the symptoms are found not to meet the criteria for a compensable rating.  

The VA treatment records contain notations of frequent tonsillitis, sore throat, difficulty swallowing, and ear pain.  On examination, the Veteran generally presented with mild irritation, but no hoarseness or inflammation of cords or mucous membrane.    

Specifically, in February 2005, the Veteran presented with white exudate over both tonsils and in the back of his throat.  It was noted to be candida as a result of the Veteran's smoking.   

In March 2005, a throat examination was negative, but for some irritation noted in the hypopharynx.  A fiberoptic larygoscopy showed normal vocal cord movement with some general irritation, but no specific mass or lesion noted.  He was assessed with chronic pharyngitis.  

The Board notes that the treatment records suggested that the chronic phyaryngitis might be due to smoking, viral, or an untreated gonorrheal infection.  

At a corresponding ears, nose, and throat consultation, the physician noted that an examination of the mouth  revealed normal, moist pink mucosa without any abnormal mass or lesion noted.  An oral digital exam was essentially normal, and an indirect laryngoscopy revealed normal vocal cord movement without any abnormal mass or lesion.   

In August 2006, the Veteran endorsed having white "spots" on his tonsils.  It was noted that he had mild congestion, but no clear exudate. 

In September 2006, the Veteran testified at a hearing conducted by a decision review officer (DRO).  He complained that his tonsils were inflamed and that he developed "pus" on them.  He endorsed that he had a sore throat, ear pain, and blisters on his throat.  

In October 2006, the Veteran's oropharynx was reported to be inflamed, but there was no exudate.  A November 2006 examination of the mouth was normal.  

In April 2008, the Veteran presented with a sore throat, left ear pain, and abnormal redness mucosa.  

The Veteran was afforded a VA examination in July 2009 and complained of having tonsillitis and a sore throat with bilateral ear pain.  On examination, the VA examiner found bilateral non-inflamed residual tonsillar tissue, more on the left than the right.  The examiner reported that condition was very mild and rendered a diagnosis of chronic tonsillitis.  

The Veteran complained of a sore throat in January 2010 and was diagnosed with tonsillitis.  On a follow-up examination, the medical personnel found no active infection, but the Veteran complained of ongoing pain.  A corresponding complete head and neck examination, to include the tonsils, was normal, and there was no sign of inflammation.  

The Veteran testified at a hearing conducted by a DRO in July 2011, and hearings conducted by the different VLJ's in April 2012 and July 2013.  He endorsed having hoarseness, a swollen and painful throat, and a hole in one of his tonsils.  He also indicated that he had "white stuff" on his tonsils.  The Veteran expressed dissatisfaction that his tonsils were not removed while in service.  

In July 2011, the Veteran complained of voice hoarseness, ear pain, chronic tonsillitis, headaches, and blisters in mouth.  

In December 2013, the Veteran presented with bacterial ear pain and a sore throat, but on examination, his mouth and throat were clear and normal.  The impression was bronchitis and sinusitis.  

The Veteran was afforded a VA examination in March 2014.  The examiner noted that the three ears nose and throat consultations failed to identify positive findings to support either chronic tonsillitis or a laryngeal abnormality.  

The examiner further noted that the consultations did not reveal evidence of vocal cord inflammation or significant mucous membrane inflammation.  The examiner addressed the notation in the treatment records about generalized irritation of the mucosa, but noted that it was in the context of normal, moist, pink mucosa.  There was also no thickening, polyps, submucosa infiltrates or premalignant lesions.  

On examination, the Veteran's tonsils were not enlarged; there was no pharyngeal exudate, and the mucosa were pink and moist.  The examiner attributed the hoarseness to the Veteran's previous tobacco use and determined that, while he might have had tonsillitis in the past, the examination and the treatment records did not support a diagnosis of chronic tonsillitis.  

The examiner also opined that the condition did not impact the Veteran's ability to work.  

In April 2014, the Veteran indicated that his private physician recommended an ears nose and throat consultation due to his frequent tonsillitis.  

The evidence reflects that the Veteran's hoarseness is attributed to his history of smoking and that he did not exhibit inflammation of the vocal cords or mucous membrane.  Although the Veteran occasionally had irritation, the evidence demonstrates that the service-connected disability picture is not manifested by hoarseness with inflammation of the cords or mucous membrane.  

The Veteran does not contend that his hoarseness is attributable to his chronic tonsillitis or that he has inflammation of cords or mucous membrane.  Rather, the Veteran's primary argument is that his chronic tonsillitis, manifested by a sore throat, difficulty swallowing, and ear pain, should be compensable because he is symptomatic and seeks treatment for his condition.   

The Board notes that to the extent the Veteran does implicitly assert that his hoarseness is due to his tonsillitis, the Board finds the opinion of the March 2014 examiner to me more probative than the opinion of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)  

The Board acknowledges that the Veteran sought treatment for tonsillitis; however, the symptoms do not meet the pertinent rating criteria.  In this regard, the July 2009 VA examiner determined that the Veteran's condition was very mild and the March 2014 VA examiner determined that the Veteran was not symptomatic and had not inflammation of the cords or mucous membrane and that any hoarseness was attributed to smoking.  

The Board has also considered the Veteran's lay statement relating to the fact that the Veteran believed that his tonsils should have been removed during service.  While the Board is sympathetic to the Veteran's experience during service, in this case, the primary consideration is the current severity of the Veteran's disability.  As such, those statements do not serve as a basis for a higher scheduler rating than that which is assigned.  

In regard to whether referral for an extraschedular rating is warranted, the determination requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Here, the Veteran's symptoms, to include a sore throat and ear pain, are not contemplated in the rating criteria.  However, the March 2014 VA examiner determined that the Veteran's chronic tonsillitis did not cause any functional impairment, and therefore, the Board finds that if the Veteran was working, there would not be marked inference with employment.  The treatment records also establish that the Veteran did not have frequent hospitalizations for his condition.  

Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted in this case.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the chronic tonsillitis do not meet the criteria for a 10 percent rating at any time during the appeal period.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for chronic tonsillitis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

A compensable rating for the service-connected chronic tonsillitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


